In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-1969
UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
                               v.

JIMMIE MALLETT,
                                         Defendant-Appellant.
                        ____________
           Appeal from the United States District Court
     for the Northern District of Indiana, Hammond Division.
         No. 02 CR 31—Theresa L. Springmann, Judge.
                        ____________
  ARGUED FEBRUARY 13, 2007—DECIDED AUGUST 3, 2007
                   ____________


  Before BAUER, POSNER, and WILLIAMS, Circuit Judges.
  BAUER, Circuit Judge. A jury convicted Jimmie Mallett
of knowingly and intentionally maintaining a place for
the purpose of manufacturing, distributing, or using
crack cocaine, in violation of 21 U.S.C. § 856(a)(1), and
possession with the intent to distribute crack cocaine, in
violation of 21 U.S.C. § 841(a)(1). The district court
sentenced him to 210 months’ imprisonment. On appeal,
Mallett challenges the district court’s transfer of the case
from the Hammond Division to the Fort Wayne Division,
the district court’s ruling to admit evidence of prior
conduct, and his sentence. We affirm.
2                                             No. 06-1969

                    I. Background
  In December 2001, a confidential source made four
controlled buys of crack cocaine from individuals, includ-
ing Mallett, living at a house at 571 Madison Street in
Gary, Indiana. After the last controlled buy, the federal
drug task force executed a search warrant for the house
and arrested Mallett and his housemates. The officers
recovered marijuana, powder cocaine, crack cocaine
packaged for sale in separate plastic bags, and numerous
small plastic bags. The officers also recovered $6,813.45
in cash from various locations, including a videocassette
case; several envelopes addressed to Mallett; ammunition;
and a firearm.
  After his arrest, Mallett admitted that he lived at the
house and that crack cocaine was sold from the house to
approximately 20 to 25 people per day. He also admitted
that he obtained powder cocaine before cooking it into
crack cocaine and also hid drugs and money in videocas-
sette cases. Mallett provided details of the operation and
implicated his housemates. After agreeing to cooperate,
Mallett was released from custody. Ultimately, Mallett
did not cooperate and was later arrested at the same
house on April 19, 2002.
  At sentencing, the district court found that the advisory
Sentencing Guideline range was 168-210 months’ impris-
onment and sentenced him to 210 months’ imprisonment.
Mallett filed this timely appeal.


                     II. Discussion
    A. Division Transfer
  Mallett first claims that his Sixth Amendment right to
trial by an impartial jury of his peers was violated when
the district court transferred his case from the Hammond
No. 06-1969                                                3

Division to the Fort Wayne Division, both of which are
in the Northern District of Indiana. The charged offense
took place in Lake County, Indiana, which is in the
Hammond Division. The district court reassigned the case
to the Fort Wayne Division because of workload con-
siderations pursuant to Local Rule 40.1(f).
  Mallett never objected to the divisional transfer of his
case. Therefore, our review is for plain error only. To
constitute plain error, there must be error, that is plain,
and that affects substantial rights. Johnson v. United
States, 520 U.S. 461, 467, 117 S. Ct. 1544, 137 L. Ed. 2d
718 (1997). Mallett has failed to establish that any error
occurred. A defendant may be tried in a division of a
judicial district different than the division where the crime
was committed. Humphrey v. United States, 896 F.2d 1066,
1068-69 (7th Cir. 1990). We find that the district court
did not err in transferring the case to a division within
the district where the crime occurred.


  B. Rule 404(b) Evidence
  Mallett next challenges the district court’s ruling to
admit evidence of his prior cocaine sales. Eight months
before the charged conduct, on April 25, 2001, Indiana
state police officers arrested Mallett at his house after
observing him sell crack cocaine to a prostitute. The
officers recovered approximately 85 grams of cocaine base,
drug paraphernalia, a cellular telephone, and firearms
from his house. The next day, Mallett signed a Miranda
waiver and admitted that he had sold crack cocaine to the
prostitute. The State of Indiana charged Mallett with
several violations of controlled substance laws. He moved
to suppress his statements and the results of the police
search of the house. In response, the State of Indiana
dismissed all charges against him. At trial for Mallett’s
later charged conduct, the federal government introduced
4                                               No. 06-1969

evidence of this incident to show Mallett’s intent and
knowledge. We review the district court’s ruling on the
admissibility of evidence of prior acts for abuse of discre-
tion. United States v. Redditt, 381 F.3d 597, 601 (7th Cir.
2004).
   Federal Rule of Evidence 404(b) precludes the use of
evidence of prior acts to show a defendant’s propensity to
commit similar crimes, but evidence of a prior act may be
admissible to show proof of intent and knowledge. Fed. R.
Evid. 404(b). Nevertheless, evidence may be excluded if
its probative value is substantially outweighed by the
danger of unfair prejudice. Fed. R. Evid. 403. Evidence of
a defendant’s prior acts is admissible only if four require-
ments are met: (1) the evidence is directed toward estab-
lishing a matter in issue other than the defendant’s
propensity to commit the crime charged; (2) the evidence
shows that the other act is similar enough and close
enough in time to be relevant to the matter in issue;
(3) the evidence is sufficient to support a jury finding that
the defendant committed the similar act; and (4) the
evidence has probative value that is not substantially
outweighed by the danger of unfair prejudice. United
States v. Simpson, 479 F.3d 492, 497 (7th Cir. 2007).
Mallett claims that the evidence did not satisfy the third
and fourth prongs of the test.
  To satisfy the third prong, the government need only
present sufficient evidence to support a finding by the jury
that Mallett committed the similar act. Huddleson v.
United States, 485 U.S. 681, 685, 108 S. Ct. 1496, 99 L. Ed.
2d 771 (1988). Mallett confessed to the prior cocaine sale,
and his confession was corroborated with the physical
evidence found in his home. The evidence itself was
reliable, without reference to any claim of an illegal
seizure. The district correctly found that the evidence
was sufficient to support the finding of the jury.
No. 06-1969                                                5

  Mallett also asserts that the evidence of his prior cocaine
sales was unfairly prejudicial and cumulative. We dis-
agree. The government charged Mallett with knowingly
and intentionally maintaining his home as a crackhouse
and intentionally distributing cocaine. Because Mallett
shared his home with others who also sold drugs, evidence
of the prior sale from his house was probative of Mallett’s
specific intent and not outweighed by any unfair prejudice.
Although the government called three witnesses and used
seven exhibits to establish the facts of the prior cocaine
sale, this evidence only covered 45 pages of a 138 page
transcript of the first day of trial and each witness testi-
fied to different aspects of the incident.
  Furthermore, the district court instructed the jury only
to consider evidence of the prior cocaine sale as bearing
on Mallet’s intent and knowledge. Absent any showing
that the jury could not follow the court’s limiting instruc-
tion, we presume that the jury limited its consideration of
the testimony in accordance with the court’s instruction.
United States v. James, 487 F.3d 518, 525 (7th Cir. 2007).
The district court did not abuse its discretion in ad-
mitting the evidence.
  Moreover, there was overwhelming evidence of Mallett’s
guilt. Mallett confessed to the crime charged which is
indeed strong evidence of guilt, and the government
presented an enormous amount of physical evidence to
prove the charged conduct.


  C. Sentencing
  And finally, Mallett challenges the district court’s
calculation of his sentence. In the post-Booker era, we
continue to review the district court’s application of the
Sentencing Guidelines de novo and its factual findings
for clear error. United States v. Bothun, 424 F.3d 582, 586
6                                               No. 06-1969

(7th Cir. 2005). We review all sentences for reasonableness
in light of the factors specified in 18 U.S.C. § 3553(a).
Sentences that are within the properly calculated Guide-
lines range are entitled to a rebuttable presumption of
reasonableness. United States v. Rita, ___ S. Ct. ___, 2007
U.S. LEXIS 8269, 2007 WL 1772146, at *6 (June 21, 2007).
  Section 1B1.3(a)(2) of the Sentencing Guidelines pro-
vides that, with a narcotics conviction, the district court
should determine the base offense level for sentencing
purposes by considering “all such acts and omissions that
were part of the same course of conduct or common scheme
or plan as the offense of conviction.” To qualify as part of
the same course of conduct, the two events must be
“sufficiently connected or related to each other as to
warrant the conclusion that they are part of a single
episode, spree, or ongoing series of offenses.” U.S.S.G.
§ 1B1.3(a)(2), Application Note 9(b). Factors include the
“degree of similarity of the offenses, the regularity (repeti-
tions) of the offenses, and the time interval between the
offenses.” Id.
  In calculating Mallett’s base level offense of 32, the
district court included the 85 grams of cocaine recovered
from Mallett’s house in April 2001 as relevant conduct.
The district court found that this prior incident was part
of the same course of conduct for which Mallett was
convicted because the same drug type and the same drug
paraphernalia were recovered from the same residence.
The district court reasoned that the nature of the crime
indicated that there was one drug operation run by
Mallett out of the residence that he maintained for the
purpose of ongoing drug activity. We agree.


                     III. Conclusion
  For the foregoing reasons, we AFFIRM the judgment of
the district court.
No. 06-1969                                         7

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—8-3-07